DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (U.S. Patent 6,050,283). 
Regarding claim 1, Hoffman teaches a method for supplying water of specified concentration (see abstract), comprising: a step of adding at least two liquids, a conductive first liquid (column 13 lines 62 sulfuric acid) and a non-conductive second liquid (column 13 line 62 hydrogen peroxide), to ultrapure water (column 14 line 24 ultrapure deionized water), to produce water of specified concentration containing a first liquid-component and a second liquid-component at specified concentrations (column 13 lines 35-39 teaches using conductivity to measure concentrations which would inherently control the concentration of the final product), wherein a mixed solution in which the first liquid and the second liquid are mixed at a specified mixing ratio in advance is prepared (column 14 lines 44-51 teaches a specific ratio of material); and the mixed solution is added to the ultrapure water so that a conductivity or specific resistance of the ultrapure water after the addition satisfies a specified value (column 13 lines 35-39 teaches measuring conductivity of the product, which is considered reading on satisfying a specified value which is the final product).
Regarding claim 2, Hoffman teaches wherein the first liquid is an aqueous solution of an acid (column 13 line 62 sulfuric acid) and the second liquid is Hydrogen Peroxide (column 13 line 62 hydrogen peroxide).
Regarding claim 3, Hoffman teaches an apparatus for supplying water of specified concentration (see figure 1a which is considered capable of supplying water at a specified concentration), comprising: a reservoir for a mixed solution in which at least two liquids a conductive first liquid and a non ·conductive second liquid, are mixed at a specified mixing ratio (blender tank 2, the materials being worked upon are considered intended use); a mixed solution feeder configured to inject the mixed solution in the reservoir into ultrapure water (item 16 pump is considered capable of feeding material downstream, the ultrapure water is considered intended use of the feeder); a conductivity meter or a resistivity meter configured to measure a conductivity or specific resistance of the ultrapure water into which the mixed solution has been injected (column 15 lines 45-39 teaches measuring conductivity which would inherently require a conductivity meter, the ultrapure water is considered intended use); an instantaneous flow meter configured to measure an instantaneous flow rate of the ultrapure water into which the mixed solution has been injected (column 15 lines 41-44 teaches flow rates being achieved by precise monitoring and metering, which would inherently require an instantaneous flow meter); and a controller configured to control the mixed solution feeder so that a value detected by the conductivity meter or the resistivity meter is a specified value (column 3 line 63-column 4 line 7 teaches a flow controller to sense composition and control architecture which controls downstream flow).
Regarding claim 4, Hoffman teaches wherein the first liquid is an aqueous solution of an acid (column 13 line 62 sulfuric acid) and the second liquid is Hydrogen Peroxide (column 13 line 62 hydrogen peroxide), however the materials are considered intended use of the apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774